UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1221


In Re:   ANTHONY DOVE,

                Petitioner.




                 On Petition for Writ of Mandamus.


Submitted:   May 26, 2016                   Decided:   May 31, 2016


Before TRAXLER, Chief Judge, and NIEMEYER and FLOYD, Circuit
Judges.


Petition denied by unpublished per curiam opinion.


Anthony Dove, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Anthony Dove petitions for a writ of mandamus seeking an

order compelling the State of North Carolina to allow him to

file a new motion for appropriate relief.                 We conclude that Dove

is not entitled to mandamus relief.

      Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.              Kerr v. U.S. Dist. Court, 426
U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).          Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).

      This court does not have jurisdiction to grant mandamus

relief    against    state    officials,      Gurley     v.    Superior      Court       of

Mecklenburg Cnty., 411 F.2d 586, 587 (4th Cir. 1969), and does

not have jurisdiction to review final state court orders, Dist.

of   Columbia    Court   of    Appeals   v.    Feldman,        460 U.S. 462,       482

(1983).

      The   relief    sought    by   Dove     is   not    available     by        way    of

mandamus.       Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                              We

dispense    with     oral     argument   because         the    facts       and    legal




                                         2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                         PETITION DENIED




                                   3